Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 10, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	
Response to Arguments and Amendments
The amendment filed on July 10, 2022 has been entered. Claims 1, 3-4, 6, 11, 13, and 15-17 are pending in the application. Applicant has amended claims 1, 3, 6, 11, 13, 15, and 17 and cancelled claims 2, 5, 7-10, 12, 14, and 18-20.
The applicant claims that Newendorp fails to disclose “detect first feature information from the first voice data by parsing a frequency distribution of the first voice data, the first feature information comprises at least one of the number of vibrations of the first voice data, an amplitude of the first voice data, or a waveform of the first voice data”. The examiner agrees with this assertion. The applicant claims that Newendorp fails to disclose “receive a call from an external electronic device through the communication module and transmit the second voice data as the user voice signal to the external electronic device through the communication module while performing the call”. However, the examiner respectfully disagrees with this assertion. The mapping can be found in Col 2, Rows 8-12 and Col 14, Rows 27-28: “send stop instructions to a second electronic device with a second microphone, the second electronic device external to the first electronic device, wherein the second electronic device is configured to respond to audio input received using the second microphone…” and “Communication module 228 facilitates communication with other devices over one or more external ports 224”. 
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections for claims 1-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Hence, the applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Newendorp (U.S. Patent No. 9721566) in view of Hwang (U.S. Publication No. 20070055513).
Regarding claim 1, Newendorp discloses an electronic device comprising:
a communication module (Figure 4 – communication module 228);
an input device (Figure 6B – input 608);
at least one processor operatively connected to the communication module and the input device (Col 2, Rows 50-52 - processing unit coupled to the display, the first microphone, wherein the processing unit is configured to: Sample audio input using the first microphone);
and a memory operatively connected to the processor (Col 2, Rows 63-65 - transitory computer readable storage medium storing one or more programs),
wherein the memory stores instructions that, when executed, cause the processor to (Col 2, Rows 65-67 - the one or more programs comprising instructions, which when executed by a first electronic device with a display):
acquire first voice data from a user voice signal through the input device (Col 2, Row 36 - means for sampling audio input… Col 32, Rows 65-66 - user inputs (e.g., Voice input, keyboard inputs, touch inputs, etc.));
generate second voice data by using the first feature information (Col 39, Rows 39-41 - based on the speech input and the text derived from the speech input using STT processing module 730… Col 41, Rows 29-32 - Speech synthesis module 740 can be configured to synthesize speech outputs for presentation to the user. Speech synthesis module 740 synthesizes speech outputs based on text provided by the digital assistant);
receive a call from an external electronic device through the communication module Col 2, Rows 8-12 - send stop instructions to a second electronic device with a second microphone, the second electronic device external to the first electronic device, wherein the second electronic device is configured to respond to audio input received using the second microphone… Col 14, Rows 27-28 – Communication module 228 facilitates communication with other devices over one or more external ports 224… Col 40, Rows 54-56 - service processing module 738 can act on behalf of task flow processing module 736 to make a phone call).
and transmit the second voice data as the user voice signal to the external electronic device through the communication module while performing the call (Col 41, Rows 34-35 - Speech synthesis module 740 can convert the text string to an audible speech output).
However, Newendorp does not disclose memory that stores instructions that, when executed, cause the processor to: detect the first feature information from the first voice data by parsing a frequency distribution of the first voice data, the first feature information comprises at least one of the number of vibrations of the first voice data, an amplitude of the first voice data, or a waveform of the first voice data.
Hwang does teach memory that stores instructions that, when executed, cause the processor to: detect the first feature information from the first voice data by parsing a frequency distribution of the first voice data, the first feature information comprises at least one of the number of vibrations of the first voice data, an amplitude of the first voice data, or a waveform of the first voice data ([0045] - By analyzing the energy distribution of the Sounds making up the Voice, according to frequencies, fundamental frequencies from vibrations of the vocal cords upon making voice may be detected… Formant information may include a frequency, bandwidth, energy or gain of a signal, and others, for example).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed application to have modified Newendorp to incorporate the teachings of Hwang in order to implement the memory that stores instructions that, when executed, cause the processor to: detect the first feature information from the first voice data by parsing a frequency distribution of the first voice data, the first feature information comprises at least one of the number of vibrations of the first voice data, an amplitude of the first voice data, or a waveform of the first voice data. Doing so allows fundamental frequencies from vibrations of the vocal cords to be detected (Hwang [0045]).
Regarding claim 3, Newendorp in view of Hwang teaches all limitations of claims 1, above. Newendorp discloses the electronic device, wherein the instructions cause the processor to acquire the first voice data from the user voice signal through the input device while performing a call through the communication module (Col 2, Row 36 - means for sampling audio input…Col 32, Rows 65-66 - user inputs (e.g., Voice input, keyboard inputs, touch inputs, etc.) Col 40, Rows 54-56 - service processing module 738 can act on behalf of task flow processing module 736 to make a phone call).
Regarding claim 4, Newendorp in view of Hwang teaches all limitations of claims 1, above. Newendorp discloses the electronic device, wherein the instructions cause the processor to store the first feature information together with first identification information (Col 34, Rows 60-62 - The front-end speech pre-processor can extract representative features from the speech input…Col 36, Rows 2-5 - rank of the candidate pronunciation can be based on one or more characteristics (e.g., geographic origin, nationality, ethnicity, etc.) of the user stored in the user's profile on the device).
Regarding claim 6, Newendorp in view of Hwang teaches all limitations of claims 1, above. Newendorp discloses the electronic device, wherein the instructions cause the processor to convert predefined text data into the second voice data (Col 41, Rows 29-32 - Speech synthesis module 740 can be configured to synthesize speech outputs for presentation to the user. Speech synthesis module 740 synthesizes speech outputs based on text provided by the digital assistant).
Regarding claim 11, Newendorp discloses an operating method of an electronic device, the method comprising:
acquiring first voice data from a user voice signal through the input device (Col 2, Row 36 - means for sampling audio input… Col 32, Rows 65-66 - user inputs (e.g., Voice input, keyboard inputs, touch inputs, etc.));
generating second voice data by using the first feature information (Col 39, Rows 39-41 - based on the speech input and the text derived from the speech input using STT processing module 730… Col 41, Rows 29-32 - Speech synthesis module 740 can be configured to synthesize speech outputs for presentation to the user. Speech synthesis module 740 synthesizes speech outputs based on text provided by the digital assistant);
receiving a call from an external electronic device through the communication module Col 2, Rows 8-12 - send stop instructions to a second electronic device with a second microphone, the second electronic device external to the first electronic device, wherein the second electronic device is configured to respond to audio input received using the second microphone… Col 14, Rows 27-28 – Communication module 228 facilitates communication with other devices over one or more external ports 224… Col 40, Rows 54-56 - service processing module 738 can act on behalf of task flow processing module 736 to make a phone call).
and transmitting the second voice data as the user voice signal to the external electronic device through the communication module while performing the call (Col 41, Rows 34-35 - Speech synthesis module 740 can convert the text string to an audible speech output).
However, Newendorp does not disclose detecting the first feature information from the first voice data by parsing a frequency distribution of the first voice data, the first feature information comprises at least one of the number of vibrations of the first voice data, an amplitude of the first voice data, or a waveform of the first voice data.
Hwang does teach detecting the first feature information from the first voice data by parsing a frequency distribution of the first voice data, the first feature information comprises at least one of the number of vibrations of the first voice data, an amplitude of the first voice data, or a waveform of the first voice data ([0045] - By analyzing the energy distribution of the Sounds making up the Voice, according to frequencies, fundamental frequencies from vibrations of the vocal cords upon making voice may be detected… Formant information may include a frequency, bandwidth, energy or gain of a signal, and others, for example).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed application to have modified Newendorp to incorporate the teachings of Hwang in order to implement detecting the first feature information from the first voice data by parsing a frequency distribution of the first voice data, the first feature information comprises at least one of the number of vibrations of the first voice data, an amplitude of the first voice data, or a waveform of the first voice data. Doing so allows fundamental frequencies from vibrations of the vocal cords to be detected (Hwang [0045]).
Regarding claim 13, Newendorp in view of Hwang teaches all limitations of claims 11, above. Newendorp discloses the method, wherein acquiring the first voice data comprises acquiring the first voice data from the user voice signal through the input device, while performing a call through the communication module (Col 2, Row 36 - means for sampling audio input…Col 32, Rows 65-66 - user inputs (e.g., Voice input, keyboard inputs, touch inputs, etc.) Col 40, Rows 54-56 - service processing module 738 can act on behalf of task flow processing module 736 to make a phone call).
Regarding claim 15, Newendorp in view of Hwang teaches all limitations of claims 11, above. Newendorp discloses the method, further comprising storing the first feature information together with first identification information (Col 34, Rows 60-62 - The front-end speech pre-processor can extract representative features from the speech input…Col 36, Rows 2-5 - rank of the candidate pronunciation can be based on one or more characteristics (e.g., geographic origin, nationality, ethnicity, etc.) of the user stored in the user's profile on the device).
Regarding claim 16, Newendorp in view of Hwang teaches all limitations of claims 15, above. Newendorp discloses the method, wherein generating the second voice data comprises generating the second voice data by using the first feature information based on selection of the first identification information (Col 34, Rows 60-62 - The front-end speech pre-processor can extract representative features from the speech input…Col 39, Rows 39-41 - based on the speech input and the text derived from the speech input using STT processing module 730…Col 41, Rows 29-32 - Speech synthesis module 740 can be configured to synthesize speech outputs for presentation to the user. Speech synthesis module 740 synthesizes speech outputs based on text provided by the digital assistant).
Regarding claim 17, Newendorp in view of Hwang teaches all limitations of claims 11, above. Newendorp discloses the method, wherein generating the second voice data comprises converting predifned text data into the second voice data (Col 41, Rows 29-32 - Speech synthesis module 740 can be configured to synthesize speech outputs for presentation to the user. Speech synthesis module 740 synthesizes speech outputs based on text provided by the digital assistant).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cosatto (U.S. Patent No. 8131551) teaches a system and method of providing conversational visual prosody for talking heads. Lukasiak (U.S. Publication No. 20150332668) teaches an audio signal recognition method and electronic device supporting the same. Torok (U.S. Publication No. 20140180697) teaches identification of utterance subjects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658